DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.  
Claims 1 and 6 are pending.
Applicant’s amendments wherein claim 6 has been added is herewith acknowledged.
Claims 1 and 6 are herein acted on the merits.
Response to Arguments
The following rejections are made:
Applicants request clarification of the phrase “as evidenced by Applicants Declaration filed on 3/15/2013 (US Application no. 12626085)” because it is not clear to the Applicants as how Fogarty Declaration supports Examiner’s conclusion in rejecting the presented claims. The Examiner’s mere use of the phrase “as evidenced by” does not satisfy the threshold for meeting the missing claim elements.  In response, the Fogarty Declaration expressly states that Elan provided the 4-aminopyridine sustained-release compositions used in Schwid, Potter, and Segal, and that:
The relevant batch records indicate that each of the test articles used in the 0295-001 [Potter, Segal] and 0995-001 [Schwid] studies were manufactured using 4-aminopyridine drug substance which was subjected to a milling process prior to 
Applicant thus admit that Elan supplied the same composition were manufactured using 4-aminopyridine drug substance which was subjected to a milling process prior to incorporation into the final dosage form as those claimed. 
Applicant argues the rejection made on the previous amounts claimed are not close in range however, the Examiner states a claim of  about 5 mg to about 50 mg is rendered obvious by the prior arts teaching of amounts such as 12.5 or 17.5 mg. Furthermore, the Declaration filed on 12/21/2012 in Application 12626085 (hereby named D'085) states the formulations of Schwid, Potter, and Segal are the same as those claimed herein.  
Applicant argues Muyle does not describe the same formulation of the claims.  The Examiner addresses the general teaching of tablet formulations by incorporating reference Carstensen et al.  Carstensen et al. teaches “In general it is wise to have as few components as possible, but it is seen in the foregoing, that several functional ingredients are necessary [in making tablets]: Drug substance (unless the formula is a placebo), Binder, Disintegrant, Lubricant, Filler (to obtain the desired fill weight), and Glidant (at times). There are a host of variables that may affect the tableting performance of a direct compression formulation. See the modified rejections below.
The rejections of record are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwid et al. (Quantitative assessment of sustained-release 4-aminopyridine for symptomatic treatment of multiple sclerosis, Neurolog, 1997 48:817-821), as evidenced by Declaration filed on 12/21/2012 in Application 12626085 (hereby named D'085) in view of Carstensen et al. (“Physical Principles of Tablets.” Advanced Pharmaceutical Solids. CRC Press, 2000. 424–443) Ansel (Pharmaceutical Dosage Forms And Drug Delivery Systems 1995).
Schwid et al. teaches sustained-release 4-aminopyridine; D'085 states studies were manufactured using 4-aminopyridine drug substance which was subjected to a milling process prior to incorporation into the final dosage form, as a result of which, the test articles each comprised 4-aminopyridine particles dispersed in a sustained release matrix, wherein the 4-aminopyridine particles had a particle size distribution such that: 90% of the 4-aminopyridine particles were smaller than 1.5 mm, 50% of the 4-aminopyridine particles were smaller than 1 mm, and 10% of the 4-aminopyridine particles were smaller than 500 p.m.  MS patients with stable motor deficits (EDSS 6.0-7.5) were given 4AP SR 17.5 mg bid and placebo for 1 week each in a double-blind, placebo-controlled, crossover trial.  Absent evidence to the contrary, the same formulation is made using the same ingredients and therefore, the tablet hardness ranging from 150 N to 300 N, would be rendered obvious over the prior art.
Schwid et al. fails to specify the method of making the sustained release formulation, nor the amounts as claimed. 
Carstensen et al. teaches “In general it is wise to have as few components as possible, but it is seen in the foregoing, that several functional ingredients are necessary [in making tablets]: Drug substance (unless the formula is a placebo), Binder, Disintegrant, Lubricant, Filler (to obtain the desired fill weight), and Glidant (at times). There are a host of variables that may affect the tableting performance of a direct compression formulation. Milling has an effect transcending the particle size effect, because it affects the nature of the surface. When the drug is present in higher concentration, then the direct compression (DC) component should be 

Mulye (US 7179486B1) teaches preparing a sustained release tablet, the process consisting essentially of: (a) preparing the granulated niacin (active) by granulating and milling a powdered form of the niacin (active) into granules; (b) blending from about 50% to about 98% by weight of substantially dry granulated or direct compressible niacin (active) with a lubricating effective amount of an ungranulated lubricant, about 1 to about 25% (w/w) of an ungranulated polymeric sustained release material selected from the group consisting of cellulose acetate, hydroxypropylmethyl cellulose, hydroxypropyl cellulose, hydroxyethyl cellulose, sodium carboxymethyl cellulose, PVP, ethylene oxide, ethyl cellulose and copolymers of methylmethacrylate and optionally an ungranulated or granulated filler, present in about 0 to about 25% (w/w), until the mixture is homogenous with respect to the niacin (active); and (c) then compressing product of (b) into a tablet.  The reference teaches preferred fillers used in the present invention are those typically used in the pharmaceutical arts for oral tablets; examples include maltodextrin, starch, microcrystalline cellulose, calcium salts, such as calcium sulfate, dicalcium phosphate, tricalcium phosphate, calcium lactate, calcium gluconate, and the like
Ansel teaches rate-controlled dosage forms and drug delivery systems.  Such sustained-release forms can be coated.

Additionally, to the skilled artisan, the claimed subject matter would have been obvious because the skilled artisan would have appreciated that certain factors would influence the percentage dosage required to effectively treat the subject for the purpose taught by the references, including, but not limited to the severity of the disease or disorder, previous treatments, the weight, general health and/or age of the subject and the presence of other diseases. The dosage would thus have been expected to be variable and, in the absence of evidence to the contrary, the determination of the optimum dosage to employ would have 
Regarding the limitation in claim 6 wherein the method is for “one or more tablet(s) having a hardness ranging from 150 to 300N” and “tablets exhibit the following dissolution pattern: about 25.9 to about 28.9 % drug released in 1 hour, about 40.2 to about 42.7 % drug released in 2 hours, about 49.8 to about 52.8 % drug released in 3 hours, about 60.1 to about 61.4 % drug released in 4 hours, about 74.8 to about 75.7 % drug released in 6 hours, and about 93.2 to about 95.5 % drug released in 10 hours”, it is noted that the primary reference teaches the same formulation and further  Carstensen et al. teaches several properties (responses) are tested for, and they will each optimize at different values of the variables. The question, then, is to decide which of the parameters are most important. These could be, for instance, hardness and dissolution. Therefore, it is clear that there is involvement of merely modifying parameters in order to achieve that ideal hardness and dissolution.
Claims 1 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Potter et al. (Randomized Double-blind Crossover Trial of Fampridine-SR (Sustained Release 4-Aminopyridine) in Patients with Incomplete Spinal Cord Injury" Journal of Neurotrauma (1998) vol I5, no 10, p 837) as evidenced by Declaration filed on 12/21/2012 in Application 12626085 (hereby named D'085) in view of Carstensen et al. (“Physical Principles of Tablets.” Advanced Pharmaceutical Solids. CRC Press, 2000. 424–443) Mulye (US 7179486B1)  and Ansel (Pharmaceutical Dosage Forms And Drug Delivery Systems 1995).

Potter et al. fails to specify the method of making the sustained release formulation, nor the amounts as claimed. 
Carstensen et al. teaches “In general it is wise to have as few components as possible, but it is seen in the foregoing, that several functional ingredients are necessary [in making tablets]: Drug substance (unless the formula is a placebo), Binder, Disintegrant, Lubricant, Filler (to obtain the desired fill weight), and Glidant (at times). There are a host of variables that may affect the tableting performance of a direct compression formulation. Milling has an effect transcending the particle size effect, because it affects the nature of the surface. When the drug is present in higher concentration, then the direct compression (DC) component should be sufficient to "cover" the drug substance and, even more importantly, in the opposite case, the amount of drug should be enough to just cover the excipient. This is akin to ordered mixing. 

Mulye teaches preparing a sustained release tablet the process consisting essentially of: (a) preparing the granulated niacin (active) by granulating and milling a powdered form of the niacin (active) into granules; (b) blending from about 50% to about 98% by weight of substantially dry granulated or direct compressible niacin (active) with a lubricating effective amount of an ungranulated lubricant, about 1 to about 25% (w/w) of an ungranulated polymeric sustained release material selected from the group consisting of cellulose acetate, hydroxypropylmethyl cellulose, hydroxypropyl cellulose, hydroxyethyl cellulose, sodium carboxymethyl cellulose, PVP, ethylene oxide, ethyl cellulose and copolymers of methylmethacrylate and optionally an ungranulated or granulated filler, present in about 0 to about 25% (w/w), until the mixture is homogenous with respect to the niacin (active); and (c) then compressing product of (b) into a tablet. The reference teaches preferred fillers used in the present invention are those typically used in the pharmaceutical arts for oral tablets; examples include maltodextrin, starch, microcrystalline cellulose, calcium salts, such as calcium sulfate, dicalcium phosphate, tricalcium phosphate, calcium lactate, calcium gluconate, and the like
Ansel teaches rate-controlled dosage forms and drug delivery systems.  Such sustained-release forms can be coated (reads on claims 29 and 30) 

Additionally, to the skilled artisan, the claimed subject matter would have been obvious because the skilled artisan would have appreciated that certain factors would influence the dosage required to effectively treat the subject for the purpose taught by the references, including, but not limited to the severity of the disease or disorder, previous treatments, the weight, general health and/or age of the subject and the presence of other diseases. The dosage would thus have been expected to be variable and, in the absence of evidence to the contrary, the determination of the optimum dosage to employ would have been a matter well 
Regarding the limitation in claim 6 wherein the method is for “one or more tablet(s) having a hardness ranging from 150 to 300N” and “tablets exhibit the following dissolution pattern: about 25.9 to about 28.9 % drug released in 1 hour, about 40.2 to about 42.7 % drug released in 2 hours, about 49.8 to about 52.8 % drug released in 3 hours, about 60.1 to about 61.4 % drug released in 4 hours, about 74.8 to about 75.7 % drug released in 6 hours, and about 93.2 to about 95.5 % drug released in 10 hours”, it is noted that the primary reference teaches the same formulation and further  Carstensen et al. teaches several properties (responses) are tested for, and they will each optimize at different values of the variables. The question, then, is to decide which of the parameters are most important. These could be, for instance, hardness and dissolution. Therefore, it is clear that there is involvement of merely modifying parameters in order to achieve that ideal hardness and dissolution.

Claims 1 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Segal et al (Absorption Characteristics of Sustained-release 4-Aminopyridine (Fampridine 5R) in Patients with Chronic Spinal Cord injury" Journal of Clinical Pharmacology (2000) 40(4): 402-409) as evidenced by Declaration filed on 12/21/2012 in Application 12626085 (hereby named D'085) in view of Carstensen et al. (“Physical Principles of Tablets.” Advanced Pharmaceutical Solids. CRC Press, 2000. 424–443) Mulye (US 7179486B1)  and Ansel (Pharmaceutical Dosage Forms And Drug Delivery Systems 1995).

Segal et al. fails to specify the method of making the sustained release formulation, nor the amounts as claimed. 
Carstensen et al. teaches “In general it is wise to have as few components as possible, but it is seen in the foregoing, that several functional ingredients are necessary [in making tablets]: Drug substance (unless the formula is a placebo), Binder, Disintegrant, Lubricant, Filler (to obtain the desired fill weight), and Glidant (at times). There are a host of variables that may affect the tableting performance of a direct compression formulation. Milling has an effect transcending the particle size effect, because it affects the nature of the surface. When the drug is present in higher concentration, then the direct compression (DC) component should be sufficient to "cover" the drug substance and, even more importantly, in the opposite case, the 

Mulye teaches preparing a sustained release tablet the process consisting essentially of: (a) preparing the granulated niacin (active) by granulating and milling a powdered form of the niacin (active) into granules; (b) blending from about 50% to about 98% by weight of substantially dry granulated or direct compressible niacin (active) with a lubricating effective amount of an ungranulated lubricant, about 1 to about 25% (w/w) of an ungranulated polymeric sustained release material selected from the group consisting of cellulose acetate, hydroxypropylmethyl cellulose, hydroxypropyl cellulose, hydroxyethyl cellulose, sodium carboxymethyl cellulose, PVP, ethylene oxide, ethyl cellulose and copolymers of methylmethacrylate and optionally an ungranulated or granulated filler, present in about 0 to about 25% (w/w), until the mixture is homogenous with respect to the niacin (active); and (c) then compressing product of (b) into a tablet. The reference teaches preferred fillers used in the present invention are those typically used in the pharmaceutical arts for oral tablets; examples include maltodextrin, starch, microcrystalline cellulose, calcium salts, such as calcium sulfate, dicalcium phosphate, tricalcium phosphate, calcium lactate, calcium gluconate, and the like
Ansel teaches rate-controlled dosage forms and drug delivery systems.  Such sustained-release forms can be coated (reads on claims 29 and 30) 

Additionally, to the skilled artisan, the claimed subject matter would have been obvious because the skilled artisan would have appreciated that certain factors would influence the dosage required to effectively treat the subject for the purpose taught by the references, including, but not limited to the severity of the disease or disorder, previous treatments, the weight, general health and/or age of the subject and the presence of other diseases. The dosage would thus have been expected to be variable and, in the absence of evidence to the contrary, the determination of the optimum dosage to employ would have been a matter well 
Regarding the limitation in claim 6 wherein the method is for “one or more tablet(s) having a hardness ranging from 150 to 300N” and “tablets exhibit the following dissolution pattern: about 25.9 to about 28.9 % drug released in 1 hour, about 40.2 to about 42.7 % drug released in 2 hours, about 49.8 to about 52.8 % drug released in 3 hours, about 60.1 to about 61.4 % drug released in 4 hours, about 74.8 to about 75.7 % drug released in 6 hours, and about 93.2 to about 95.5 % drug released in 10 hours”, it is noted that the primary reference teaches the same formulation and further  Carstensen et al. teaches several properties (responses) are tested for, and they will each optimize at different values of the variables. The question, then, is to decide which of the parameters are most important. These could be, for instance, hardness and dissolution. Therefore, it is clear that there is involvement of merely modifying parameters in order to achieve that ideal hardness and dissolution.

Conclusion

No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya, can be reached on (571) 272-0608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627